DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Regarding Claim 1:
	Dudar (US Pub No: 10,013,821 B1) discloses:
A method for providing a companion autonomous vehicle, the method comprising.  Column 4, lines 19-23 describe that the vehicle 110 is a land-based autonomous vehicle.  Column 4, lines 43-62 and figure 2 describe two vehicles that can be in a platoon.
linking a companion autonomous vehicle to, a device associated with a user.  Column 4, lines 43-62 and figure 2 describes two vehicles in a platoon where a platoon is two or more vehicles 202, 204 that have vehicle-to-vehicle (V2V) network interfaces 208, 210 respectively to link the vehicles 202 and 204.  This is equivalent to the vehicle being tethered because the platooning vehicles are following each other.  Column 3, lines 19 – 31 describe a computing device 115 that is configured to communicate through a vehicle-to-infrastructure (V2I) interface 111 with a remote server computer 120 via a network 130.  This communication can include a user mobile device 160.
associated with the user by a predetermined distance.  Column 4, lines 43-62 and figure 2 describes two vehicles in a platoon where a platoon is two or more vehicles 202, 204 that have vehicle-to-vehicle (V2V) network interfaces 208, 210 respectively to link the vehicles 202 and 204.  As shown in figure 2, the vehicles 202 and 204 are separated by a distance d, for example approximately 1 meter.  This can be set to any predetermined amount and is therefore equivalent to a predetermined range.
wherein the companion autonomous vehicle is virtually tethered to the device associated with the user.  Column 4, lines 43-62 and figure 2 describes two vehicles in a platoon where a platoon is two or more vehicles 202, 204 that have vehicle-to-vehicle (V2V) network interfaces 208, 210 respectively to link the vehicles 202 and 204.  This is equivalent to the vehicle being tethered because the platooning vehicles are following each other.  Column 3, lines 19 – 31 describe a computing device 115 that is configured to communicate through a vehicle-to-infrastructure (V2I) interface 111 with a remote server computer 120 via a network 130.  This communication can include a user mobile device 160.
wherein linking the companion autonomous vehicle to the device associated with the user comprises establishing and maintaining a data connection using wireless communication technology between the companion autonomous vehicle and the device associated with the user to establish a virtual tether between the companion autonomous vehicle and the device associated with the user.  Column 4, lines 43-62 and figure 2 of Dudar describes two vehicles in a platoon where a platoon is two or more vehicles 202, 204 that have vehicle-to-vehicle (V2V) network interfaces 208, 210 respectively to link the vehicles 202 and 204.  This is equivalent to the vehicle being tethered because the platooning vehicles are following each other.  Column 3, lines 19 – 31 of Dudar describe a computing device 115 that is configured to communicate through a vehicle-to-infrastructure (V2I) interface 111 with a remote server computer 120 via a network 130.  This communication can include a user mobile device 160.  Column 3, lines 19 – 31 describes that the computing device 115 is configured to communicate through a wired or wireless networking technologies.
Dudar does not disclose a companion autonomous vehicle that is configured to travel ahead of the device and that the companion autonomous vehicle includes a propulsion system which provides a driving force and a stopping force to one or more wheels of the companion autonomous vehicle.
Gutowitz (US Pub No: 2017/0355295 A1) teaches:
wherein the companion autonomous vehicle includes a propulsion system to provide a driving force and a stopping force to one or more wheels of the companion autonomous vehicle.  Paragraph [0128] describes platoons being equipped with companion vehicles which operate in conjunction with a platoon to enable it to better perform certain functions.  These companion vehicles can be described as scout vehicles.  Paragraph [0073] describes that the path these vehicles travel on can be traversed by wheeled vehicles.  The scout vehicles described in paragraph [0128] can be assumed to have a driving force and a stopping force because they are a car, or wheeled vehicle.
such that the companion autonomous vehicle is configured to travel ahead of the device.  Paragraph [0128] of Gutowitz describes platoons being equipped with companion vehicles which operate in conjunction with a platoon to enable it to better perform certain functions.  These companion vehicles can be described as scout vehicles.  These scout vehicles can scour the road ahead.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Dudar to incorporate the teachings of Gutowitz to show a companion autonomous vehicle that is configured to travel ahead of the device and that the companion autonomous vehicle includes a propulsion system which provides a driving force and a stopping force to one or more wheels of the companion autonomous vehicle.  One would have been motivated to do so to search a wide range of areas and determine if there are any obstacles or traffic impediments ([0128] of Gutowitz).
	However, the prior art of record fails to disclose:
and operating the propulsion system of the companion autonomous vehicle to travel ahead of the tethered device.  This disclosure is allowable over the prior art because the main vehicle is unable to control the propulsion system of the companion autonomous vehicle.
	Claims 1 - 7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding Claim 16:
	Dudar (US Pub No: 10,013,821 B1) discloses:
A companion autonomous vehicle comprising.  Column 4, lines 19-23 describe that the vehicle 110 is a land-based autonomous vehicle.  Column 4, lines 43-62 and figure 2 describe two vehicles that can be in a platoon.
a communication interface including at least one component for providing wireless communication.  Column 4, lines 43-62 and figure 2 describes two vehicles in a platoon where a platoon is two or more vehicles 202, 204 that have vehicle-to-vehicle (V2V) network interfaces 208, 210 respectively to link the vehicles 202 and 204.  This is equivalent to the claim because the V2V network is a communication interface and communicates wirelessly.
a suite of sensors including one or more of a camera, a LIDAR sensor, or a global positioning system (GPS) sensor.  Column 4, lines 24-42 describes sensors 16 that include “altimeters, cameras, LIDAR, radar, ultrasonic sensors, infrared sensors, pressure sensors, accelerometers, gyroscopes, temperature sensors, pressure sensors, hall sensors, optical sensors, voltage sensors, current sensors, mechanical sensors such as switches, etc.”
and a processor in communication with at least the autonomous driving system, the communication interface, and the suite of sensors.  Column 2, line 62 to column 3, line 7 describes a computing device 115 that is communicatively coupled via a vehicle communication bus.  This computing device is connected to the “controllers or the like included in the vehicle 110 for monitoring and/or controlling various vehicle components, e.g., a powertrain controller 112, a brake controller 113, a steering controller 114, etc.”  Column 2, lines 49-61 describes that the computing device 115 includes a processor and a memory.
wherein the processor is configured to: link the companion autonomous vehicle to a device associated with a user by establishing and maintaining a data connection using wireless communication technology between the communication interface and the device associated with the user to establish a virtual tether between the companion autonomous vehicle and the device associated with the user.  Column 4, lines 43-62 and figure 2 of Dudar describes two vehicles in a platoon where a platoon is two or more vehicles 202, 204 that have vehicle-to-vehicle (V2V) network interfaces 208, 210 respectively to link the vehicles 202 and 204.  This is equivalent to the vehicle being tethered because the platooning vehicles are following each other.  Column 3, lines 19 – 31 of Dudar describe a computing device 115 that is configured to communicate through a vehicle-to-infrastructure (V2I) interface 111 with a remote server computer 120 via a network 130.  This communication can include a user mobile device 160.  Column 3, lines 19 – 31 describes that the computing device 115 is configured to communicate through a wired or wireless networking technologies.
wherein the companion autonomous vehicle is virtually tethered to the device associated with the user.  Column 4, lines 43-62 and figure 2 describes two vehicles in a platoon where a platoon is two or more vehicles 202, 204 that have vehicle-to-vehicle (V2V) network interfaces 208, 210 respectively to link the vehicles 202 and 204.  This is equivalent to the vehicle being tethered because the platooning vehicles are following each other.  Column 3, lines 19 – 31 describe a computing device 115 that is configured to communicate through a vehicle-to-infrastructure (V2I) interface 111 with a remote server computer 120 via a network 130.  This communication can include a user mobile device 160.
associated with the user by a predetermined distance.  Column 4, lines 43-62 and figure 2 describes two vehicles in a platoon where a platoon is two or more vehicles 202, 204 that have vehicle-to-vehicle (V2V) network interfaces 208, 210 respectively to link the vehicles 202 and 204.  As shown in figure 2, the vehicles 202 and 204 are separated by a distance d, for example 1 meter.  This can be set to any predetermined amount and is therefore equivalent to a predetermined range.
Dudar does not disclose a companion autonomous vehicle that is configured to travel ahead of the device and that the companion autonomous vehicle includes a propulsion system which provides a driving force and a stopping force to one or more wheels of the companion autonomous vehicle.
Gutowitz (US Pub No: 2017/0355295 A1) teaches:
an autonomous driving system including a steering system and a propulsion system to provide a driving force and a stopping force to one or more wheels of the companion autonomous vehicle.  Paragraph [0128] describes platoons being equipped with companion vehicles which operate in conjunction with a platoon to enable it to better perform certain functions.  These companion vehicles can be described as scout vehicles.  Paragraph [0073] describes that the path these vehicles travel on can be traversed by wheeled vehicles.  The scout vehicles described in paragraph [0128] can be assumed to have a driving force and a stopping force because they are a car, or wheeled vehicle.
such that the companion autonomous vehicle is configured to travel ahead of the device.  Paragraph [0128] of Gutowitz describes platoons being equipped with companion vehicles which operate in conjunction with a platoon to enable it to better perform certain functions.  These companion vehicles can be described as scout vehicles.  These scout vehicles can scour the road ahead.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Dudar to incorporate the teachings of Gutowitz to show a companion autonomous vehicle that is configured to travel ahead of the device and that the companion autonomous vehicle includes a propulsion system which provides a driving force and a stopping force to one or more wheels of the companion autonomous vehicle.  One would have been motivated to do so to search a wide range of areas and determine if there are any obstacles or traffic impediments ([0128] of Gutowitz).
However, the prior art of record fails to disclose:
and operate the companion autonomous vehicle using the steering system and the propulsion system of the autonomous driving system and the suite of sensors to travel ahead of the tethered device.  This disclosure is allowable over the prior art because the main vehicle is unable to control the propulsion system of the companion autonomous vehicle.
	Claims 16 - 24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Treado et al. (US Pub No: 2011/0242533 A1): A system and method for MWIR hyperspectral imaging to detect hazardous agents including explosive agents. A system comprising an illumination source, a tunable filter, and an imaging detector configured for MWIR hyperspectral imaging of a target comprising an unknown material. A method comprising illuminating a target comprising an unknown material, passing interacted photons through a tunable filter, and generating a MWIR hyperspectral image of the target. Algorithms and chemometric techniques may be applied to assess the MWIR hyperspectral image to identify the unknown material as comprising an explosive agent or a non-explosive agent. A video imaging device may also be configured to provide a video image of an area of interest, which may be assessed to identify a target for interrogation using MWIR hyperspectral imaging.
Hall et al. (US Pub No: 2017/0228025 A1): Motion detection computing devices may have difficulty determining precise motions of a user who suffers from unintended movement, such as tremors, associated with a physical or medical condition. Aspects described herein relate to motion compensation for detected motion input, e.g., 3D motion, from such users. As described herein, a system may detect the presence of rhythmic motion and/or other input characteristics within captured motion input from a user. The system may determine one or more filters to apply to the captured motion input based on the rhythmic motion, other input characteristics, and/or information in a user profile. The one or more filters may be applied to the captured motion input in order to suppress or minimize the effects of the rhythmic motion and/or other input characteristics thereby resulting in an enhanced user experience in an interactive system, such as a 3D, virtual and/or augmented reality environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665